Citation Nr: 0919341	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for fracture of the right 
orbit with residuals, currently evaluated at 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.  The Veteran 
testified at a travel Board hearing at the RO in February 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  Although the Veteran was afforded a VA examination 
in March 2007, the report of that examination does not appear 
to allow for consideration of the Veteran's contentions that 
his disability results in several different symptoms.   The 
Veteran has claimed the following as residual of his injury 
or the resulting surgery: right side facial numbness in the 
area of the cheek, right side facial pain, headaches, light-
headedness, dizziness, occasional blurred vision, dry eyes, 
sensation of a foreign body in the eye due to scarring, and 
protrusion of the right eye.  Further examination to address 
these claimed symptoms is appropriate.  

The Board also believes that the Veteran's assertions in this 
regard call for consideration of the possibility of separate 
ratings to the extent allowable under pertinent regulations.  



Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for 
appropriate VA examination(s) to ascertain 
and evaluate all residuals of the fracture 
of right orbit.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s) in connection 
with the examination(s).  Any medically 
indicated special tests should be 
accomplished.  

The appropriate examiner should clearly 
report the extent of the Veteran's 
disability in accordance with VA rating 
criteria.  The examiner(s) should address 
all claimed residuals to include right 
side facial numbness in the area of the 
cheek, right side facial pain, headaches, 
light-headedness, dizziness, occasional 
blurred vision, dry eyes, sensation of a 
foreign body in the eye due to scarring, 
and protrusion of the right eye.  The 
appropriate examiner should discuss the 
extent of each claimed residual and 
whether each residual may be medically 
attributed to the Veteran's service-
connected disability.  

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if a rating 
in excess of 10 percent disabling is 
warranted.  The RO should all appropriate 
rating criteria and whether the Veteran 
should be rated based upon individual 
residuals to include the possibility of 
separate ratings.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


